Case 20-32633-sgj11 Doc 4 Filed 10/23/20   Entered 10/23/20 18:13:29   Page 1 of 19




Frank J. Wright
Texas Bar No. 22028800
Jeffery M. Veteto
Texas Bar No. 24098548
Jay A. Ferguson
Texas Bar No. 24094648
LAW OFFICES OF FRANK J. WRIGHT, PLLC
2323 Ross Avenue, Suite 730
Dallas, Texas 75201
Telephone: (214) 935-9100

PROPOSED COUNSEL TO DEBTOR
STUDIO MOVIE GRILL HOLDINGS, LLC


                  IN THE UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

IN RE:                            §
                                  §               CASE NO. 20-32633-11_____
STUDIO MOVIE GRILL HOLDINGS, LLC, §
                                  §
        DEBTOR.                   §               Chapter 11

IN RE:                                     §
                                           §      CASE NO. 20-32634-11_____
OHAM HOLDINGS, LLC,                        §
                                           §
           DEBTOR.                         §      Chapter 11

IN RE:                                     §
                                           §      CASE NO. 20-32646-11_____
MOVIE GRILL CONCEPTS                       §
TRADEMARK HOLDINGS, LLC,                   §
                                           §
           DEBTOR.                         §      Chapter 11

IN RE:                                     §
                                           §      CASE NO. 20-32666-11_____
MOVIE GRILL CONCEPTS I, LTD.,              §
                                           §
           DEBTOR.                         §      Chapter 11




DEBTORS’ MOTION FOR JOINT ADMINISTRATION                                 Page 1 of 15
Case 20-32633-sgj11 Doc 4 Filed 10/23/20   Entered 10/23/20 18:13:29   Page 2 of 19



IN RE:                                     §
                                           §      CASE NO. 20-32637-11_____
MOVIE GRILL CONCEPTS III, LTD.,            §
                                           §
           DEBTOR.                         §      Chapter 11

IN RE:                                     §
                                           §      CASE NO. 20-32677-11_____
MOVIE GRILL CONCEPTS IV, LTD.,             §
                                           §
           DEBTOR.                         §      Chapter 11

IN RE:                                     §
                                           §      CASE NO. 20-32670-11 ____
MOVIE GRILL CONCEPTS IX, LLC,              §
                                           §
           DEBTOR.                         §      Chapter 11

IN RE:                                     §
                                           §      CASE NO. 20-32674-11______
MOVIE GRILL CONCEPTS VI, LTD.,             §
                                           §
           DEBTOR.                         §      Chapter 11

IN RE:                                     §
                                           §      CASE NO. 20-32650-11______
MOVIE GRILL CONCEPTS VII, LLC,             §
                                           §
           DEBTOR.                         §      Chapter 11

IN RE:                                     §
                                           §      CASE NO. 20-32659-11______
MOVIE GRILL CONCEPTS X, LLC,               §
                                           §
           DEBTOR.                         §      Chapter 11

IN RE:                                     §
                                           §      CASE NO. 20-32669-11______
MOVIE GRILL CONCEPTS XI, LLC,              §
                                           §
           DEBTOR.                         §      Chapter 11




DEBTORS’ MOTION FOR JOINT ADMINISTRATION                                 Page 2 of 15
Case 20-32633-sgj11 Doc 4 Filed 10/23/20   Entered 10/23/20 18:13:29   Page 3 of 19



IN RE:                                     §
                                           §      CASE NO. 20-32651-11_____
MOVIE GRILL CONCEPTS XII, LLC,             §
                                           §
           DEBTOR.                         §      Chapter 11

IN RE:                                     §
                                           §      CASE NO. 20-32697-11______
MOVIE GRILL CONCEPTS XIII, LLC,            §
                                           §
           DEBTOR.                         §      Chapter 11

IN RE:                                     §
                                           §      CASE NO. 20-32680-11_______
MOVIE GRILL CONCEPTS XIV, LLC,             §
                                           §
           DEBTOR.                         §      Chapter 11

IN RE:                                     §
                                           §      CASE NO. 20-32681-11_______
MOVIE GRILL CONCEPTS XIX, LLC,             §
                                           §
           DEBTOR.                         §      Chapter 11

IN RE:                                     §
                                           §      CASE NO. 20-32682-11______
MOVIE GRILL CONCEPTS XL, LLC,              §
                                           §
           DEBTOR.                         §      Chapter 11

IN RE:                                     §
                                           §      CASE NO. 20-32700-11 _____
MOVIE GRILL CONCEPTS XLI, LLC,             §
                                           §
           DEBTOR.                         §      Chapter 11

IN RE:                                     §
                                           §      CASE NO. 20-32652-11______
MOVIE GRILL CONCEPTS XLII, LLC,            §
                                           §
           DEBTOR.                         §      Chapter 11




DEBTORS’ MOTION FOR JOINT ADMINISTRATION                                 Page 3 of 15
Case 20-32633-sgj11 Doc 4 Filed 10/23/20   Entered 10/23/20 18:13:29   Page 4 of 19



IN RE:                                     §
                                           §      CASE NO. 20-32683-11_____
MOVIE GRILL CONCEPTS XLIII, LLC,           §
                                           §
           DEBTOR.                         §      Chapter 11

IN RE:                                     §
                                           §      CASE NO. 20-32653-11_____
MOVIE GRILL CONCEPTS XLIV, LLC,            §
                                           §
           DEBTOR.                         §      Chapter 11

IN RE:                                     §
                                           §      CASE NO. 20-32699-11_____
MOVIE GRILL CONCEPTS XLV, LLC,             §
                                           §
           DEBTOR.                         §      Chapter 11

IN RE:                                     §
                                           §      CASE NO. 20-32655-11_____
MOVIE GRILL CONCEPTS XV, LLC,              §
                                           §
           DEBTOR.                         §      Chapter 11

IN RE:                                     §
                                           §      CASE NO. 20-32656-11______
MOVIE GRILL CONCEPTS XVI, LLC,             §
                                           §
           DEBTOR.                         §      Chapter 11

IN RE:                                     §
                                           §      CASE NO. 20-32685-11______
MOVIE GRILL CONCEPTS XVII, LLC,            §
                                           §
           DEBTOR.                         §      Chapter 11

IN RE:                                     §
                                           §      CASE NO. 20-32657-11_______
MOVIE GRILL CONCEPTS XVIII, LLC,           §
                                           §
           DEBTOR.                         §      Chapter 11




DEBTORS’ MOTION FOR JOINT ADMINISTRATION                                 Page 4 of 15
Case 20-32633-sgj11 Doc 4 Filed 10/23/20   Entered 10/23/20 18:13:29   Page 5 of 19



IN RE:                                     §
                                           §      CASE NO. 20-32694-11_____
MOVIE GRILL CONCEPTS XX, LLC,              §
                                           §
           DEBTOR.                         §      Chapter 11

IN RE:                                     §
                                           §      CASE NO. 20-32648-11______
MOVIE GRILL CONCEPTS XXI, LLC,             §
                                           §
           DEBTOR.                         §      Chapter 11

IN RE:                                     §
                                           §      CASE NO. 20-32673-11______
MOVIE GRILL CONCEPTS XXII, LLC,            §
                                           §
           DEBTOR.                         §      Chapter 11

IN RE:                                     §
                                           §      CASE NO. 20-32658-11______
MOVIE GRILL CONCEPTS XXIV, LLC,            §
                                           §
           DEBTOR.                         §      Chapter 11

IN RE:                                     §
                                           §      CASE NO. 20-32690-11______
MOVIE GRILL CONCEPTS XXIX, LLC,            §
                                           §
           DEBTOR.                         §      Chapter 11

IN RE:                                     §
                                           §      CASE NO. 20-32687-11______
MOVIE GRILL CONCEPTS XXV, LLC,             §
                                           §
           DEBTOR.                         §      Chapter 11

IN RE:                                     §
                                           §      CASE NO. 20-32689-11______
MOVIE GRILL CONCEPTS XXVI, LLC,            §
                                           §
           DEBTOR.                         §      Chapter 11




DEBTORS’ MOTION FOR JOINT ADMINISTRATION                                 Page 5 of 15
Case 20-32633-sgj11 Doc 4 Filed 10/23/20   Entered 10/23/20 18:13:29   Page 6 of 19



IN RE:                                     §
                                           §      CASE NO. 20-32691-11_____
MOVIE GRILL CONCEPTS XXVII, LLC,           §
                                           §
           DEBTOR.                         §      Chapter 11

IN RE:                                     §
                                           §      CASE NO. 20-32675-11______
MOVIE GRILL CONCEPTS XXVIII, LLC,          §
                                           §
           DEBTOR.                         §      Chapter 11

IN RE:                                     §
                                           §      CASE NO. 20-32664-11_______
MOVIE GRILL CONCEPTS XXX, LLC,             §
                                           §
           DEBTOR.                         §      Chapter 11

IN RE:                                     §
                                           §      CASE NO. 20-32693-11_______
MOVIE GRILL CONCEPTS XXXI, LLC,            §
                                           §
           DEBTOR.                         §      Chapter 11

IN RE:                                     §
                                           §      CASE NO. 20-32676-11_______
MOVIE GRILL CONCEPTS XXXII, LLC,           §
                                           §
           DEBTOR.                         §      Chapter 11

IN RE:                                     §
                                           §      CASE NO. 20-32660-11_______
MOVIE GRILL CONCEPTS XXXIII, LLC,          §
                                           §
           DEBTOR.                         §      Chapter 11

IN RE:                                     §
                                           §      CASE NO. 20-32662-11______
MOVIE GRILL CONCEPTS XXXIV, LLC,           §
                                           §
           DEBTOR.                         §      Chapter 11




DEBTORS’ MOTION FOR JOINT ADMINISTRATION                                 Page 6 of 15
Case 20-32633-sgj11 Doc 4 Filed 10/23/20   Entered 10/23/20 18:13:29   Page 7 of 19



IN RE:                                     §
                                           §      CASE NO. 20-32688-11______
MOVIE GRILL CONCEPTS XXXIX, LLC,           §
                                           §
           DEBTOR.                         §      Chapter 11

IN RE:                                     §
                                           §      CASE NO. 20-32667-11_______
MOVIE GRILL CONCEPTS XXXV, LLC,            §
                                           §
           DEBTOR.                         §      Chapter 11

IN RE:                                     §
                                           §      CASE NO. 20-32678-11_______
MOVIE GRILL CONCEPTS XXXVI, LLC,           §
                                           §
           DEBTOR.                         §      Chapter 11

IN RE:                                     §
                                           §      CASE NO. 20-32644-11______
MOVIE GRILL CONCEPTS XXXVII, LLC,          §
                                           §
           DEBTOR.                         §      Chapter 11

IN RE:                             §
                                   §              CASE NO. 20-32641-11______
MOVIE GRILL CONCEPTS XXXVIII, LLC, §
                                   §
        DEBTOR.                    §              Chapter 11

IN RE:                                     §
                                           §      CASE NO. 20-32686-11_____
MOVIE GRILL CONCEPTS XXIII, LLC,           §
                                           §
           DEBTOR.                         §      Chapter 11

IN RE:                                     §
                                           §      CASE NO. 20-32692-11______
STUDIO CLUB, LLC,                          §
                                           §
           DEBTOR.                         §      Chapter 11




DEBTORS’ MOTION FOR JOINT ADMINISTRATION                                 Page 7 of 15
Case 20-32633-sgj11 Doc 4 Filed 10/23/20   Entered 10/23/20 18:13:29   Page 8 of 19



IN RE:                                     §
                                           §      CASE NO. 20-32665-11_____
STUDIO CLUB IV, LLC,                       §
                                           §
           DEBTOR.                         §      Chapter 11

IN RE:                                     §
                                           §      CASE NO. 20-32669-11_______
MOVIE GRILL CONCEPTS XI, LLC,              §
                                           §
           DEBTOR.                         §      Chapter 11

IN RE:                                     §
                                           §      CASE NO. 20-32700-11 _____
MOVIE GRILL CONCEPTS XLI, LLC,             §
                                           §
           DEBTOR.                         §      Chapter 11

IN RE:                                     §
                                           §      CASE NO. 20-32654-11______
MOVIE GRILL CONCEPTS XLVI, LLC,            §
                                           §
           DEBTOR.                         §      Chapter 11

IN RE:                                     §
                                           §      CASE NO. 20-32684-11_____
MOVIE GRILL CONCEPTS XLVII, LLC,           §
                                           §
           DEBTOR.                         §      Chapter 11

IN RE:                                     §
                                           §      CASE NO. 20-32698-11______
MOVIE GRILL CONCEPTS XLVIII, LLC,          §
                                           §
           DEBTOR.                         §      Chapter 11

IN RE:                                     §
                                           §      CASE NO. 20-32671-11______
MOVIE GRILL CONCEPTS XLIX, LLC,            §
                                           §
           DEBTOR.                         §      Chapter 11




DEBTORS’ MOTION FOR JOINT ADMINISTRATION                                 Page 8 of 15
Case 20-32633-sgj11 Doc 4 Filed 10/23/20   Entered 10/23/20 18:13:29   Page 9 of 19



IN RE:                                     §
                                           §      CASE NO. 20-32661-11_____
MOVIE GRILL CONCEPTS L, LLC,               §
                                           §
           DEBTOR.                         §      Chapter 11

IN RE:                                     §
                                           §      CASE NO. 20-32695-11______
MOVIE GRILL CONCEPTS LI, LLC,              §
                                           §
           DEBTOR.                         §      Chapter 11

IN RE:                                     §
                                           §      CASE NO. 20-32672-11______
MOVIE GRILL CONCEPTS LII, LLC,             §
                                           §
           DEBTOR.                         §      Chapter 11

IN RE:                                     §
                                           §      CASE NO. 20-32649-11______
MOVIE GRILL CONCEPTS LIII, LLC,            §
                                           §
           DEBTOR.                         §      Chapter 11

IN RE:                                     §
                                           §      CASE NO. 20-32663-11______
MOVIE GRILL CONCEPTS LIV, LLC,             §
                                           §
           DEBTOR.                         §      Chapter 11

IN RE:                                     §
                                           §      CASE NO. 20-32645-11______
MOVIE GRILL CONCEPTS LV, LLC,              §
                                           §
           DEBTOR.                         §      Chapter 11

IN RE:                                     §
                                           §      CASE NO. 20-32643-11______
MOVIE GRILL PARTNERS 3, LLC,               §
                                           §
           DEBTOR.                         §      Chapter 11




DEBTORS’ MOTION FOR JOINT ADMINISTRATION                                 Page 9 of 15
Case 20-32633-sgj11 Doc 4 Filed 10/23/20                    Entered 10/23/20 18:13:29              Page 10 of 19



IN RE:                                                       §
                                                             §          CASE NO. 20-32642-11______
MOVIE GRILL PARTNERS 4, LLC,                                 §
                                                             §
              DEBTOR.                                        §          Chapter 11

IN RE:                                                       §
                                                             §          CASE NO. 20-32635-11______
MOVIE GRILL PARTNERS 6, LLC,                                 §
                                                             §
              DEBTOR.                                        §          Chapter 11

IN RE:                                                       §
                                                             §          CASE NO. 20-32647-11______
MGC MANAGEMENT I, LLC,                                       §
                                                             §
              DEBTOR.                                        §          Chapter 11


    DEBTORS’ EMERGENCY MOTION FOR ENTRY OF ORDER AUTHORIZING
       JOINT ADMINISTRATION OF CHAPTER 11 CASES PURSUANT TO
     RULE 1015(b) OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE

        Studio Movie Grill Holdings, LLC and its debtor affiliates, as debtors and debtors-in-

possession in the above-referenced Chapter 11 cases (collectively, the “Debtors1”) hereby file this


1   The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, include: Studio Movie Grill Holdings, LLC (6546) (“SMG Holdings”); OHAM Holdings, LLC (0966); Movie
    Grill Concepts Trademark Holdings, LLC (3096); Movie Grill Concepts I, Ltd. (6645); Movie Grill Concepts III, Ltd.
    (2793); Movie Grill Concepts IV, Ltd. (1454); Movie Grill Concepts IX, LLC (3736); Movie Grill Concepts VI, Ltd.
    (6895); Movie Grill Concepts VII, LLC (2291); Movie Grill Concepts X, LLC (6906); Movie Grill Concepts XI, LLC
    (2837); Movie Grill Concepts XII, LLC (6040); Movie Grill Concepts XIII, LLC (5299); Movie Grill Concepts XIV,
    LLC (4709); Movie Grill Concepts XIX, LLC (9646); Movie Grill Concepts XL, LLC (4454); Movie Grill Concepts
    XLI, LLC (4624); Movie Grill Concepts XLII, LLC (2309); Movie Grill Concepts XLIII, LLC (9721); Movie Grill
    Concepts XLIV, LLC (8783); Movie Grill Concepts XLV, LLC (2570); Movie Grill Concepts XV, LLC (4939); Movie
    Grill Concepts XVI, LLC (1033); Movie Grill Concepts XVII, LLC (1733); Movie Grill Concepts XVIII, LLC (8322);
    Movie Grill Concepts XX, LLC (7300); Movie Grill Concepts XXI, LLC (1508); Movie Grill Concepts XXII, LLC
    (6748); Movie Grill Concepts XXIV, LLC (5114); Movie Grill Concepts XXIX, LLC (5857); Movie Grill Concepts
    XXV, LLC (4985); Movie Grill Concepts XXVI, LLC (5233); Movie Grill Concepts XXVII, LLC (4427); Movie Grill
    Concepts XXVIII, LLC (1554); Movie Grill Concepts XXX, LLC (1431); Movie Grill Concepts XXXI, LLC (3223);
    Movie Grill Concepts XXXII, LLC (0196); Movie Grill Concepts XXXIII, LLC (1505); Movie Grill Concepts
    XXXIV, LLC (9770); Movie Grill Concepts XXXIX, LLC (3605); Movie Grill Concepts XXXV, LLC (0571); Movie
    Grill Concepts XXXVI, LLC (6927); Movie Grill Concepts XXXVII, LLC (6401); Movie Grill Concepts XXXVIII,
    LLC (9657); Movie Grill Concepts XXIII, LLC (7893); Studio Club, LLC (3023); Studio Club IV, LLC (9440); Movie
    Grill Concepts XI, LLC (2837); Movie Grill Concepts XLI, LLC (4624); Movie Grill Concepts XLVI, LLC (2344);
    Movie Grill Concepts XLVII, LLC (5866); Movie Grill Concepts XLVIII, LLC (8601); Movie Grill Concepts XLIX,
    LLC (0537); Movie Grill Concepts L, LLC (5940); Movie Grill Concepts LI, LLC (7754); Movie Grill Concepts LII,
    LLC (8624); Movie Grill Concepts LIII, LLC (3066); Movie Grill Concepts LIV, LLC (2018); Movie Grill Concepts



DEBTORS’ MOTION FOR JOINT ADMINISTRATION                                                               Page 10 of 15
Case 20-32633-sgj11 Doc 4 Filed 10/23/20                  Entered 10/23/20 18:13:29              Page 11 of 19



Debtors’ Emergency Motion for Entry of Order Authorizing Joint Administration of Chapter 11 Cases Pursuant to

Rule 1015(b) of the Federal Rules of Bankruptcy Procedure (the “Motion”). In support of the Motion, the

Debtors respectfully state as follows:

                                               I.
                                    JURISDICTION AND VENUE
         1.       This Court has jurisdiction over this Motion under 28 U.S.C. §§ 157 and 1334. This

matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2), and venue is proper under

28 U.S.C. §§ 1408 and 1409. The statutory predicate for this Motion is Rule 1015(b) of the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Rule 1015-1 of the Local Bankruptcy

Rules of the United States Bankruptcy Court for the Northern District of Texas (the “Local Rules”).

                                                   II.
                                              BACKGROUND
         2.       On October 23, 2020 (the “Petition Date”), the Debtors each filed voluntary petitions

for relief under Chapter 11 of Title 11 of the United States Code, 11 U.S.C. §§ 101, et seq. (the

“Bankruptcy Code”), thereby initiating the above-captioned bankruptcy cases (the “Chapter 11

Cases”). The Debtors continue to manage and operate their businesses as debtors-in-possession

pursuant to Sections 1107 and 1108 of the Bankruptcy Code.

         3.       An official committee of unsecured creditors has yet to be appointed in these Chapter

11 Cases. Further, no trustee or examiner has been requested or appointed in these Chapter 11 Cases.

         4.       A detailed description of the Debtors and their businesses, and the facts and

circumstances supporting the Motion and the Debtors’ Chapter 11 Cases are set forth in greater detail

in the Declaration of William Snyder, CRO of the Debtors, in Support of the Debtors’ Chapter 11 Petitions and

First Day Motion (the “Snyder Declaration”), which was filed on the Petition Date and is incorporated

by reference in this Motion.


    LV, LLC (4699); Movie Grill Partners 3, LLC (4200); Movie Grill Partners 4, LLC (1363); Movie Grill Partners 6,
    LLC (3334); and MGC Management I, LLC (3224).


DEBTORS’ MOTION FOR JOINT ADMINISTRATION                                                             Page 11 of 15
Case 20-32633-sgj11 Doc 4 Filed 10/23/20              Entered 10/23/20 18:13:29          Page 12 of 19




                                       III.
                        RELIEF REQUESTED & BASIS FOR RELIEF
        5.       Pursuant to Rule 1015(b) Bankruptcy Rules and Rule 1015-1 of the Local Rules, the

Debtors request authorization to jointly administer the Chapter 11 Cases for procedural purposes

only. A proposed form of order approving the relief requested herein is annexed hereto as Exhibit

“A” (the “Proposed Order”).

        6.       Bankruptcy Rule 1015(b) provides, in pertinent part, that “[i]f . . . two or more

petitions are pending in the same court by or against . . . a debtor and an affiliate, the court may order

a joint administration of the estates.” FED. R. BANK. P. 1015(b). The Debtors are “affiliates” as defined

in Section 101(2) of the Bankruptcy Code, as Studio Movie Grill Holdings, LLC directly or indirectly

owns and controls one-hundred (100%) percent of the equity interest of all the other Debtors and

OHAM Holdings, LLC owns one-hundred (100%) percent of the equity interest in Studio Movie Grill

Holdings, LLC. Accordingly, this Court is authorized to consolidate these cases for procedural

purposes.

        7.       In addition, Rule 1015-1 of the Local Rules provides in pertinent part as follows:

                “When a case is filed for or against a debtor related to a debtor with a
                case pending in the Bankruptcy Court, a party in interest may file a
                motion for joint administration in each case.” N.D. Tex. L.B.R. 1015-1.

        8.       Because joint administration of these cases will remove the need to prepare, replicate,

file, and serve duplicative notices, applications and orders, the Debtors and their estates will save

substantial time and expense. Further, joint administration will relieve the Court of entering duplicative

orders and maintaining duplicative files and dockets. The United States Trustee for the Northern

District of Texas (the “U.S. Trustee”) and other parties in interest will similarly benefit from joint

administration of these Chapter 11 Cases by sparing them the time and effort of reviewing duplicative

pleadings and papers.

        9.       Joint administration will not adversely affect creditors’ rights because this Motion


DEBTORS’ MOTION FOR JOINT ADMINISTRATION                                                     Page 12 of 15
Case 20-32633-sgj11 Doc 4 Filed 10/23/20               Entered 10/23/20 18:13:29              Page 13 of 19



requests only the administrative consolidation of the estates. This Motion does not seek substantive

consolidation. As such, each creditor may still file its claim against a particular estate.

         10.     The Debtors request that all orders, pleadings, papers and documents, except proofs

of claim, lists, schedules, statements, and monthly operating reports, shall be filed and docketed in the

case number assigned to Studio Movie Grill Holdings, LLC (the “Lead Case”), bearing the caption as

shown in Exhibit “A” to the Proposed Order. All proofs of claim shall be filed and docketed under

the case number representing the estate in which the claim is made, and a creditor of more than one

estate shall file and docket a proof of claim in each case to which a claim may be made, and only in

the amount which the creditor may make a claim from that estate.

         11.     The Debtors also seek the Court’s instruction that a notation be entered on the docket

in each of the Debtors’ Chapter 11 Cases to reflect the joint administration of these cases.

         12.     Based on the foregoing, the Debtors submit that the relief requested is necessary and

appropriate, is in the best interests of their estates and creditors and should be granted in all respects.

         13.     Courts in this jurisdiction have approved relief similar to the relief requested in this

motion. See, e.g., In re Tuesday Morning Corporation, Case No. 20-31476 (HDH) (Bank. N.D. Tex. May

28, 2020) (Docket No. 66); In re Diamondback Industries, Inc., Case No. 20-41504 (ELM) (Bankr. N.D.

Tex. April 28, 2020) (Docket No. 41); In re The LaSalle Group, Inc., Case No. 19-31484 (SGJ) (Bankr.

N.D. Tex. May 7, 2019) (Docket No. 35); In re PHI, Inc., Case No. 19-30923 (HDH) (Bankr. N.D.

Tex. Mar 19, 2019) (Docket No. 57); In re SAS Healthcare, Inc., Case No. 19-40401 (MXM) (Bankr.

N.D. Tex. Feb. 6, 2019) (Docket No. 44); In re Senior Care Centers, LLC, Case No. 18-33967 (BJH)

(Bankr. N.D. Tex. Dec. 7, 2018) (Docket No. 65); In re Preferred Care, Inc., Case No. 17-44642 (MXM)

(Bankr. N.D. Tex. Nov. 20, 2017) (Docket No. 89); and In re Erickson Incorporated, Case No. 16-34393

(HDH) (Bankr. N.D. Tex. Nov. 10, 2016) (Docket No. 39).




DEBTORS’ MOTION FOR JOINT ADMINISTRATION                                                        Page 13 of 15
Case 20-32633-sgj11 Doc 4 Filed 10/23/20                 Entered 10/23/20 18:13:29            Page 14 of 19




                                                    IV.
                                                  NOTICE
         14.      Notice of this Motion will be provided to: (i) the Office of the United States Trustee;

(ii) the Debtors’ secured creditors; (iii) any party whose interests are directly affected by this specific

pleading; (iv) those persons who have formally appeared and requested notice and service in these

proceedings pursuant to Bankruptcy Rules 2002 and 3017; (v) counsel for the proposed DIP Agent2;

(vi) counsel for any official committees appointed by this Court; (vii) the consolidated list of the 30

largest unsecured creditors of the Debtors; and (viii) all governmental agencies having a regulatory or

statutory interest in these cases (collectively, the “Notice Parties”). Based on the urgency of the

circumstances surrounding this Motion and the nature of the relief requested herein, the Debtors

respectfully submit that no further notice is required.

         WHEREFORE, the Debtors respectfully request that this Court enter an Order (a)

Authorizing Joint Administration of Chapter 11 Cases Pursuant to Rule 1015(b) of the Federal Rules

of Bankruptcy Procedure; and (b) awarding the Debtors such other and further relief as this Court

may deem just and proper.

DATED: October 23, 2020                            Respectfully submitted,

                                                   LAW OFFICES OF FRANK J. WRIGHT, PLLC


                                                   By:     /s/ Frank J. Wright
                                                            Frank J. Wright
                                                            Texas Bar No. 22028800
                                                            Jeffery M. Veteto
                                                            Texas Bar No. 24098548
                                                            Jay A. Ferguson
                                                            Texas Bar No. 24094648

                                                   2323 Ross Avenue, Suite 730
                                                   Dallas, Texas 75201
                                                   Telephone:     (214) 935-9100

2
 “DIP Agent” means Goldman Sachs Special Lending Group, L.P., in its capacity as administrative agent under that
certain [Senior Secured Superpriority Debtor-in-Possession Financing Amendment dated as of [October __], 2020,
by and among, among others, the Debtors, the DIP Agent, and the lenders party thereto.


DEBTORS’ MOTION FOR JOINT ADMINISTRATION                                                          Page 14 of 15
Case 20-32633-sgj11 Doc 4 Filed 10/23/20            Entered 10/23/20 18:13:29         Page 15 of 19



                                               Emails:        frank@fjwright.law
                                                              jeff@fjwright.law
                                                              jay@fjwright.law

                                               PROPOSED COUNSEL TO DEBTORS
                                               AND DEBTORS-IN-POSSESSION




                                 CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing document was served on the
parties listed below, on all parties consenting to electronic service of this case via the Court’s ECF
system for the Northern District of Texas and via United States Mail, first class postage prepaid, on
October 24, 2020 on the Debtor’s Top Thirty (30) Largest Unsecured Creditors.

       U.S. Trustee
       1100 Commerce St.
       Room 976
       Dallas, Texas 75242

                                                 /s/ Frank J. Wright
                                               Frank J. Wright




DEBTORS’ MOTION FOR JOINT ADMINISTRATION                                                 Page 15 of 15
Case 20-32633-sgj11 Doc 4 Filed 10/23/20                    Entered 10/23/20 18:13:29                Page 16 of 19




                      IN THE UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

IN RE:                            §                                      CASE NO. 20-32633-11
                                  §
STUDIO MOVIE GRILL HOLDINGS, LLC, §                                      Chapter 11
et al.,1                          §
         DEBTOR.                  §                                      Joint Administration Requested



1      The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, include: Studio Movie Grill Holdings, LLC (6546) (“SMG Holdings”); OHAM Holdings, LLC (0966);
       Movie Grill Concepts Trademark Holdings, LLC (3096); Movie Grill Concepts I, Ltd. (6645); Movie Grill
       Concepts III, Ltd. (2793); Movie Grill Concepts IV, Ltd. (1454); Movie Grill Concepts IX, LLC (3736); Movie
       Grill Concepts VI, Ltd. (6895); Movie Grill Concepts VII, LLC (2291); Movie Grill Concepts X, LLC (6906);
       Movie Grill Concepts XI, LLC (2837); Movie Grill Concepts XII, LLC (6040); Movie Grill Concepts XIII, LLC
       (5299); Movie Grill Concepts XIV, LLC (4709); Movie Grill Concepts XIX, LLC (9646); Movie Grill Concepts
       XL, LLC (4454); Movie Grill Concepts XLI, LLC (4624); Movie Grill Concepts XLII, LLC (2309); Movie Grill
       Concepts XLIII, LLC (9721); Movie Grill Concepts XLIV, LLC (8783); Movie Grill Concepts XLV, LLC (2570);
       Movie Grill Concepts XV, LLC (4939); Movie Grill Concepts XVI, LLC (1033); Movie Grill Concepts XVII,
       LLC (1733); Movie Grill Concepts XVIII, LLC (8322); Movie Grill Concepts XX, LLC (7300); Movie Grill
       Concepts XXI, LLC (1508); Movie Grill Concepts XXII, LLC (6748); Movie Grill Concepts XXIV, LLC (5114);
       Movie Grill Concepts XXIX, LLC (5857); Movie Grill Concepts XXV, LLC (4985); Movie Grill Concepts XXVI,
       LLC (5233); Movie Grill Concepts XXVII, LLC (4427); Movie Grill Concepts XXVIII, LLC (1554); Movie Grill
       Concepts XXX, LLC (1431); Movie Grill Concepts XXXI, LLC (3223); Movie Grill Concepts XXXII, LLC
       (0196); Movie Grill Concepts XXXIII, LLC (1505); Movie Grill Concepts XXXIV, LLC (9770); Movie Grill
       Concepts XXXIX, LLC (3605); Movie Grill Concepts XXXV, LLC (0571); Movie Grill Concepts XXXVI, LLC
       (6927); Movie Grill Concepts XXXVII, LLC (6401); Movie Grill Concepts XXXVIII, LLC (9657); Movie Grill
       Concepts XXIII, LLC (7893); Studio Club, LLC (3023); Studio Club IV, LLC (9440); Movie Grill Concepts XI,
       LLC (2837); Movie Grill Concepts XLI, LLC (4624); Movie Grill Concepts XLVI, LLC (2344); Movie Grill
       Concepts XLVII, LLC (5866); Movie Grill Concepts XLVIII, LLC (8601); Movie Grill Concepts XLIX, LLC
       (0537); Movie Grill Concepts L, LLC (5940); Movie Grill Concepts LI, LLC (7754); Movie Grill Concepts LII,
       LLC (8624); Movie Grill Concepts LIII, LLC (3066); Movie Grill Concepts LIV, LLC (2018); Movie Grill
       Concepts LV, LLC (4699); Movie Grill Partners 3, LLC (4200); Movie Grill Partners 4, LLC (1363); Movie Grill
       Partners 6, LLC (3334); and MGC Management I, LLC (3224).

ORDER GRANTING JOINT ADMINISTRATION OF DEBTORS’ CHAPTER 11 CASES                                            Page 1 of 4



                                                                                                        EXHIBIT "A"
Case 20-32633-sgj11 Doc 4 Filed 10/23/20              Entered 10/23/20 18:13:29           Page 17 of 19



ORDER GRANTING JOINT ADMINISTRATION OF DEBTORS’ CHAPTER 11 CASES

        The Court, having considered the matter regarding the administration of the above captioned
cases finds that: (1) this Court has jurisdiction over the subject matter pursuant to 28 U.S.C. §1334
and 157; (2) all parties-in-interest were provided adequate notice and opportunity for hearing; (3) joint
administration of the Debtors’ cases is appropriate pursuant to Rule 1015(b) and (c) of the Federal
Rules of Bankruptcy Procedure; (4) an order of joint administration would serve judicial economy;
and (5) it is in the best interests and without prejudice to the rights of the Debtors’ estates, creditors,
and other parties-in-interest.

        IT IS ORDERED that:

        1. the above captioned cases be and hereby are jointly administrated by this Court for
           procedural purposes only, and nothing contained in this Order shall be deemed or
           construed as directing a substantive consolidation of the above-captioned cases;

        2. all orders, pleadings, papers and documents, except proofs of claim, lists, schedules, and
           statements, shall be filed and docketed in case number 20-32633-11 (the “Lead Case”);

        3. all proofs of claim, lists, schedules, and statements shall be filed and docketed under the
           case number representing the estate in which the claim, list, schedule, or statements is
           made, and unless otherwise ordered by the Court, a creditor of more than one estate shall
           file and docket a proof of claim in each case to which a claim may be made, and only in
           the amount which the creditor may make a claim from that estate;

        4. all pleadings, papers, and documents, except proofs of claim, lists, schedules, and
           statements, filed in the jointly administered cases shall bear the caption of the jointly
           administered cases and shall be listed as shown in Exhibit “A” (attached);

        5. if pleadings, papers, and documents have been filed in any of the above captioned cases
           other than the Lead Case prior to the entry of this Order, and those matters have not yet
           been heard and decided, the party who filed the pleading, paper, or document shall (i)
           refile that pleading, paper, or document in the Lead Case within 3 business days of the
           entry of this Order, (ii) set the pleading, paper, or document for hearing before the judge
           assigned to the Lead Case, and (iii) notice the hearing to all appropriate parties;

        6. counsel for Debtors, shall serve a copy of this Order on the United States Trustee, all
           creditors, persons filing Notices of Appearance, and other parties-in-interest, and shall file
           a certificate of service with the Clerk of Court after completing service;

        7. counsel for Debtors shall file with the Clerk, in the Lead Case, a master service list of all
           creditors, persons filing Notices of Appearance, and all parties-in-interest in the jointly
           administered cases, in the form prescribed by Local Bankruptcy Rule 1007-1; and

        8. the Clerk shall file a copy of this order in the Lead Case and each of the member cases.


ORDER GRANTING JOINT ADMINISTRATION OF DEBTORS’ CHAPTER 11 CASES                                Page 2 of 4
Case 20-32633-sgj11 Doc 4 Filed 10/23/20       Entered 10/23/20 18:13:29   Page 18 of 19



       IT IS SO ORDERED.

                                 # # # End of Order # # #




SUBMITTED BY:

Frank J. Wright
Texas Bar No. 22028800
Jeffery M. Veteto
Texas Bar No. 24098548
Jay A. Ferguson
Texas Bar No. 24094648
LAW OFFICES OF FRANK J. WRIGHT, PLLC
2323 Ross Avenue, Suite 730
Dallas, Texas 75201
Telephone: (214) 935-9100

PROPOSED COUNSEL TO DEBTORS
AND DEBTORS-IN-POSSESSION




ORDER GRANTING JOINT ADMINISTRATION OF DEBTORS’ CHAPTER 11 CASES               Page 3 of 4
Case 20-32633-sgj11 Doc 4 Filed 10/23/20                    Entered 10/23/20 18:13:29              Page 19 of 19




                                            EXHIBIT “A”
                       IN THE UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

IN RE:                            §                                     CASE NO. 20-32633-11
                                  §
STUDIO MOVIE GRILL HOLDINGS, LLC, §                                     Chapter 11
et al.,1                          §
         DEBTOR.                  §                                     Jointly Administered



1
    The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, include: Studio Movie Grill Holdings, LLC (6546) (“SMG Holdings”); OHAM Holdings, LLC (0966); Movie
    Grill Concepts Trademark Holdings, LLC (3096); Movie Grill Concepts I, Ltd. (6645); Movie Grill Concepts III, Ltd.
    (2793); Movie Grill Concepts IV, Ltd. (1454); Movie Grill Concepts IX, LLC (3736); Movie Grill Concepts VI, Ltd.
    (6895); Movie Grill Concepts VII, LLC (2291); Movie Grill Concepts X, LLC (6906); Movie Grill Concepts XI, LLC
    (2837); Movie Grill Concepts XII, LLC (6040); Movie Grill Concepts XIII, LLC (5299); Movie Grill Concepts XIV,
    LLC (4709); Movie Grill Concepts XIX, LLC (9646); Movie Grill Concepts XL, LLC (4454); Movie Grill Concepts
    XLI, LLC (4624); Movie Grill Concepts XLII, LLC (2309); Movie Grill Concepts XLIII, LLC (9721); Movie Grill
    Concepts XLIV, LLC (8783); Movie Grill Concepts XLV, LLC (2570); Movie Grill Concepts XV, LLC (4939); Movie
    Grill Concepts XVI, LLC (1033); Movie Grill Concepts XVII, LLC (1733); Movie Grill Concepts XVIII, LLC (8322);
    Movie Grill Concepts XX, LLC (7300); Movie Grill Concepts XXI, LLC (1508); Movie Grill Concepts XXII, LLC
    (6748); Movie Grill Concepts XXIV, LLC (5114); Movie Grill Concepts XXIX, LLC (5857); Movie Grill Concepts
    XXV, LLC (4985); Movie Grill Concepts XXVI, LLC (5233); Movie Grill Concepts XXVII, LLC (4427); Movie Grill
    Concepts XXVIII, LLC (1554); Movie Grill Concepts XXX, LLC (1431); Movie Grill Concepts XXXI, LLC (3223);
    Movie Grill Concepts XXXII, LLC (0196); Movie Grill Concepts XXXIII, LLC (1505); Movie Grill Concepts
    XXXIV, LLC (9770); Movie Grill Concepts XXXIX, LLC (3605); Movie Grill Concepts XXXV, LLC (0571); Movie
    Grill Concepts XXXVI, LLC (6927); Movie Grill Concepts XXXVII, LLC (6401); Movie Grill Concepts XXXVIII,
    LLC (9657); Movie Grill Concepts XXIII, LLC (7893); Studio Club, LLC (3023); Studio Club IV, LLC (9440); Movie
    Grill Concepts XI, LLC (2837); Movie Grill Concepts XLI, LLC (4624); Movie Grill Concepts XLVI, LLC (2344);
    Movie Grill Concepts XLVII, LLC (5866); Movie Grill Concepts XLVIII, LLC (8601); Movie Grill Concepts XLIX,
    LLC (0537); Movie Grill Concepts L, LLC (5940); Movie Grill Concepts LI, LLC (7754); Movie Grill Concepts LII,
    LLC (8624); Movie Grill Concepts LIII, LLC (3066); Movie Grill Concepts LIV, LLC (2018); Movie Grill Concepts
    LV, LLC (4699); Movie Grill Partners 3, LLC (4200); Movie Grill Partners 4, LLC (1363); Movie Grill Partners 6,
    LLC (3334); and MGC Management I, LLC (3224).




ORDER GRANTING JOINT ADMINISTRATION OF DEBTORS’ CHAPTER 11 CASES                                         Page 4 of 4
